
	
		I
		112th CONGRESS
		2d Session
		H. R. 6446
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Roskam (for
			 himself and Mr. Lance) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To create incentive for innovative diagnostics by
		  improving the process for determining Medicare payment rates for new
		  tests.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Diagnostic Innovations Act
			 of 2012.
		2.Creating
			 incentives for innovative diagnostics
			(a)Improvements to
			 process for determining fee schedule amounts for new tests
				(1)Clarifying
			 factors for rate-setting
					(A)In
			 generalIn determining the
			 payment amount under gapfilling procedures (as described in section 414.508(b)
			 of title 42, Code of Federal Regulations, or any successor regulation to such
			 section) for new clinical diagnostic laboratory tests under section 1833(h)(8)
			 of the Social Security Act (42 U.S.C. 1395l(h)(8)), the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall take into account, as applicable and available,
			 the following factors with respect to such a new test:
						(i)Impact on
			 patient careThe impact of
			 the new test on patient care, patient management, or patient treatment.
						(ii)Technical
			 characteristicsThe technical
			 characteristics of the new test, and the resources required to develop,
			 validate, and perform the new test.
						(iii)Claims
			 dataData from claims for
			 which payment is made under part B of title XVIII of the Social Security
			 Act.
						(iv)Laboratory
			 chargesAmounts charged by
			 laboratories to self-pay patients for the new test.
						(v)Private
			 insurance ratesAmounts paid
			 to laboratories for such new test under private health insurance coverage
			 offered in the group market and the individual market.
						(vi)Advisory panel
			 recommendationsThe findings
			 and recommendations of the independent advisory panel convened under paragraph
			 (2) with respect to that new test and any comments received during the open
			 meeting of the advisory panel.
						(vii)Additional
			 factorsSuch other factors as
			 the Secretary may specify.
						(2)Input from
			 patients, clinicians, and technical experts
					(A)Requirement for
			 independent advisory panelThe Secretary shall convene an independent
			 advisory panel from which the Secretary shall request information and
			 recommendations regarding any new test (as referred to under subparagraph (A)
			 of section 1833(h)(8) of the Social Security Act (42 U.S.C.
			 1395l(h)(8))) for which payment is made under such section,
			 including technical, clinical, and quality information.
					(B)Composition of
			 independent advisory panelThe independent advisory panel shall be
			 comprised of 19 members, including—
						(i)4 individuals with expertise and experience
			 with advanced clinical diagnostic laboratory tests, including expertise in the
			 technical characteristics of the new test;
						(ii)3 representatives
			 of patients, including a patient representative for rare disorders;
						(iii)3 clinicians who
			 use results of the new test in patient care;
						(iv)3 individuals
			 with expertise in the requirements to develop, validate, and perform the new
			 test;
						(v)2
			 laboratorians;
						(vi)2 experts in the
			 area of pharmacoeconomics or health technology assessment; and
						(vii)2 individuals
			 with expertise on the impact of new tests on quality of patient care, including
			 genetic counselors.
						(C)TermsA member of the panel shall be appointed to
			 serve a term of 6 years, except with respect to the members first appointed,
			 whose terms of appointment shall be staggered evenly over 2-year
			 increments.
					(D)Expert
			 consultantsThe Secretary may include to serve temporarily on the
			 panel individuals who have expertise pertaining to the new test
			 involved.
					(E)Open
			 meetingsThe Secretary shall
			 receive or review the findings and recommendations of the independent advisory
			 panel with respect to the new tests described in subparagraph (A) involved
			 during a meeting open to the public and provide opportunity for public
			 comment.
					(F)Clarification of
			 authority of secretary to consult carriersNothing in this section shall be construed
			 as affecting the authority of the Secretary to consult with appropriate
			 Medicare administrative contractors.
					(b)Process for
			 assignment of temporary codes for diagnostic testsThe
			 Secretary shall establish a process for application for the assignment of a
			 temporary national HCPCS code to uniquely identify a diagnostic test until a
			 permanent national HCPCS code is available for assignment to that test.
			 Assignments of a temporary national HCPCS code shall occur on a quarterly
			 basis. The Secretary shall provide public notice through the Centers for
			 Medicare & Medicaid Services Web site of applications made for such
			 temporary national HCPCS codes. Upon assignment of a temporary code under this
			 process, the Secretary shall treat such test as a new test for purposes of
			 section 1833(h)(8) of the Social Security Act.
			(c)Development of
			 further improvements in rate-Setting processesThe Secretary shall analyze the process
			 used for the gapfilling procedure used in determining payment amounts for new
			 clinical diagnostic laboratory tests under section 1833(h)(8) of the Social
			 Security Act. Taking into account the changes made by this section, the
			 Secretary shall identify further changes to improve the accuracy and
			 appropriateness of resulting rates and the openness, transparency, and
			 predictability of the process. The Secretary shall examine what and how many
			 entities should perform gapfilling, under contract or otherwise, and how to
			 ensure that the process is informed by appropriate expertise and proceeds in a
			 transparent and accountable manner. The Secretary shall implement improvements
			 in the process, insofar as these are possible under the law through
			 regulations, after public notice and opportunity for comment. For changes the
			 Secretary determines would require a change in law, the Secretary shall
			 transmit recommendations to the Speaker of the House and the President of the
			 Senate not later than July 1, 2013.
			(d)DefinitionsFor purposes of this section:
				(1)New clinical
			 diagnostic laboratory testsThe term new clinical diagnostic
			 laboratory test means a clinical diagnostic laboratory test—
					(A)that is assigned a
			 new or substantially revised code on or after January 1, 2013; or
					(B)for which an
			 application for a temporary national HCPCS code is made under subsection (b) on
			 or after January 1, 2013.
					(2)Self-pay
			 patientThe term self-pay patient means, with
			 respect to a health care item or service, an individual who pays out of pocket
			 for such item or service and who does not have health insurance coverage for
			 such item or service.
				(e)Effective
			 dateThis section shall take
			 effect on the date of enactment of this Act, and shall apply with respect to
			 new clinical diagnostic laboratory tests.
			
